KAROHL, Judge.
The Director of Revenue appeals order setting aside driver’s license suspension as barred by the constitutional prohibition against Double Jeopardy because defendant had previously been prosecuted for a related driving while intoxicated charge.
This case is controlled by the Missouri Supreme Court’s recent decision in State v. Mayo, 915 S.W.2d 758 (Mo. banc 1996). There, the court concluded the sanction of a license revocation or suspension is not punishment for the purposes of the Double Jeopardy Clause. It held a charge of driving while intoxicated was not barred by Double Jeopardy because the defendant’s license had been administratively suspended. Thus, it reversed the trial court’s dismissal of the charge against defendant. The facts of the present case are identical to those in a case consolidated with Mayo and the holdings are equally decisive.
The judgment is reversed and the cause remanded for further proceedings.
REINHARD, P.J., and GRIMM, J., concur.